DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trayanova et al (US 2015/0150643 A1, hereinafter “Trayanova”)
Regarding claim 1, Trayanova discloses a method for reducing and preventing atrial fibrillation in an atrial tissue of a heart (par 0009), the method comprising: identifying an affected region of the atrial tissue (par 0047, where an affected region includes identified AF rotor locations), where the affected region of the atrial tissue is subject to a mechanical stress produced as a result of an existing medical condition (pars 0007; 0027; the mechanical stress from atrial fibrosis in a patient suffering from persistent AF); and producing a treated section of the atrial tissue by applying energy thereto (par 0048), such that the treated section of the atrial tissue provides increased mechanical support to the affected region of the atrial tissue (via reduction of fibrotic substrate, par 0020, 0049), where the increased mechanical support reduces the mechanical stress in the affected region of tissue to reduce the occurrence of atrial fibrillation within the atrial tissue (par 0048, 0054, 0056), where the treated section of the atrial tissue and the affected region of the atrial tissue are located on different locations of the heart (pars 0043, 0045, where the ectopic points of interest are found in locations away from the fibrotic lesions; shown in figure 5).
Regarding claim 2, Trayanova discloses analysis and intervention of atrial fibrosis indicative of an existing medical condition such as cardiomyopathy (par 0007, 0027, 0102).
Regarding claim 3, Trayanova discloses treatment of the left atrium (par 0026, 0058).
Regarding claim 8, Trayanova discloses the treated section comprises ablating the treated section sufficiently to ablate at least one existing substrate of tissue causing atrial fibrillation (par 0048).
Allowable Subject Matter
Claims 4-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        F